DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 11, 15, 19, 25, 27, 29 and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang (US 2018/0323916).
Regarding claims 1 and 19, Yang describes a method of operation of a wireless device in a wireless system (fig. 1), comprising:
receiving, from a serving Access Point, AP, wireless device specific Sounding Reference Signal, SRS, or Demodulation Reference Signal, DMRS, configuration information for one or more potential aggressor wireless devices (fig. 1, UE1 in communication with its Transmit/Receive Point (TRP)1 (AP) receives Cross-link interference (CLI) measurement configuration, fig. 6 #610 & para. 67, being either as a SRS or DMRS, para. 72);
performing one or more measurements on at least one of the one or more potential aggressor wireless devices using the wireless device specific SRS or DMRS configuration information for the at least one of the one or more potential aggressor wireless devices (fig. 6 #650 & para. 71, performing CLI from either TRP2 &/or UE2 (potential aggressor wireless devices), para. 4 & 6).
reporting at least one of the one or more measurements to the serving AP (para. 34, after measuring the CLI, the UE may be configured to feedback the measurement report to its serving TRP).
Regarding claims 25 and 32, Yang describes an Access Point/a method of operation of an Access Point, AP (fig. 1 TRP1), in a wireless system, comprising: 
sending, to a wireless device, wireless device specific Sounding Reference Signal, SRS, or Demodulation Reference Signal, DMRS, configuration information for one or more potential aggressor wireless devices (fig. 6 #610, TRP1 sends CLI measurement configuration (configuration information for one or more potential aggressor wireless devices) to UE1, being either SRS or DMRS, para. 72);  and 
receiving, from the wireless device, a measurement report comprising at least one measurement of at least one of the one or more potential aggressor wireless devices (para. 34, after measuring the CLI, the UE may be configured to feedback the measurement report to its serving TRP).
 Regarding claim 2, Yang describes:
wherein the wireless device is served by the serving AP on a serving cell of the wireless device and the one or more potential aggressor wireless devices are served by at least one other cell, the at least one other cell being different than the serving cell of the wireless device (UE1 (wireless devices) communicating with its TRP1 (serving AP) maybe on its cell center/edge have CLI interference from TRP2 &/or UE2 of a separate cell, para. 38, 47, 60).
Regarding claims 3, Yang describes:
receiving, from the serving AP, a request for periodic measurement reporting of SRS or DMRS transmitted by one or more aggressor wireless devices served by one or more other APs (para. 57-58 in view of fig. 6 #610, UE processor may be configured to receive configuration to conduct CLI measurements of the SRS transmitted from other nodes (e.g., other UEs), para. 57-58, the measurement reporting being periodic, para. 25).
Regarding claim 11, Yang describes:
wherein reporting the at least one of the one or more measurements to the serving AP comprises reporting the at least one of the one or more measurements and corresponding aggressor wireless device information (para. 71-72, CLI measurements reported by UE1 to its serving TRP1 (AP) comprsing node ID, location, CLI symbol #, SRS or DMRS).
Regarding claims 15 and 29, Yang describes:
wherein the wireless device specific SRS or DMRS configuration information comprises wireless device specific SRS configuration information (para. 34, UEs to transmit the SRS according to RRC configured SRS resources).
Regarding claim 27, Yang describes:
sending, to the wireless device, a request for periodic measurement reporting of SRS or DMRS transmitted by one or more aggressor wireless devices served by one or more other APs (fig. 1 & para. 34, UE1 provide measurement feed to its serving TRP1 of UE-UE CLI from UE2 served by TRP2 , the measurement being periodic, see para. 25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2018/0323916) in view of Wu (US 2020/0106593).
Regarding claim 8, Yang already describes measurement reporting of SRS or DMRS transmitted by one or more aggressor wireless devices served by one or more other APs, but fails to further explicitly describe:
receiving, from the serving AP, one or more triggering conditions for aperiodic measurement reporting.
Throla also describes measurement of cross-channel interference (fig. 1 & abstract), further describing:
receiving, from the serving AP, one or more triggering conditions for aperiodic measurement reporting (para. 138, scheduling (master) AP transmits specific grants (trigger conditions) which trigger related cross-link CSI measurements at involved node(s) ).
It would have been obvious to one with ordinary skill in the art before the effective day of the claimed invention to specify that the UE in communication with its serving AP in Yang to receive trigger conditions for measurement reporting as in Throla.
The motivation for combining the teachings is that this ensures better reliability control information to be communicated within a time period (Throla, para. 7).
Regarding claim 28, Yang already describes measurement reporting of SRS or DMRS transmitted by one or more aggressor wireless devices served by one or more other APs, but fails to further explicitly describe:
sending, to the wireless device, one or more triggering conditions for aperiodic measurement reporting.
Throla also describes measurement of cross-channel interference (fig. 1 & abstract), further describing:
sending, to the wireless device, one or more triggering conditions for aperiodic measurement reporting (para. 138, scheduling (master) AP transmits specific grants (trigger conditions) which trigger related cross-link CSI measurements at involved node(s) ).
It would have been obvious to one with ordinary skill in the art before the effective day of the claimed invention to specify that the UE in communication with its serving AP in Yang to receive trigger conditions for measurement reporting as in Throla.

Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2018/0323916) in view of Dyson (EP 2494835).
Regarding claim 14, Yang describes CLI measurements, but fails to further expliciltly describe:
wherein the at least one of the one or more measurements reported to the AP comprise: 
a measurement for a potential aggressor wireless device for which a contribution of the potential aggressor wireless device to an overall cross-link interference (CLI) is above a certain threshold;  
a measurement for a potential aggressor wireless device for which a difference between the contribution of the potential aggressor wireless device to the overall cross-link interference (CLI) and the overall cross-link interference (CLI) is above a certain threshold;  
a measurement for a potential aggressor wireless device for which a difference between the contribution of the potential aggressor wireless device to the overall cross-link interference (CLI) and an overall interference is above a certain threshold;  and/or 
a measurement for a potential aggressor wireless device for which a difference between the contribution of the potential aggressor wireless device to the overall cross-link interference (CLI) and a wanted signal strength is above a certain threshold. 
Dyson also describes reporting of interference by the radio terminal to the base station (fig. 1 & title), further describing:
a measurement for a potential aggressor wireless device for which a contribution of the potential aggressor wireless device to an overall interference is above a certain threshold (abstract & para. 9-10, radio terminal monitors radio signals on the downlink & if it detects interference from other wireless communication device(s) reaching a predetermined interference threshold, it will report such interference on designated slots)
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the CLI measurement for potential aggressor wireless device in Yang to be invoked when interference level is above a threshold as in Dyson.
The motivation for combining the teachings is that this reduces difficulty in analyzing the overall interference impact in a given area (Dyson, para. 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wang (WO 2018228421) method for measuring cross-link interference between user terminals, involves sending configuration information to user terminals, and receiving cross-link interference measurement values reported by user terminals served by point (abstract), Kwon (US 2010/0216486) describing femtocell interference indication (FII) reporting in self-organizing network (SON), Chou (US 2014/0269565)  describing interference management for wireless communication (fig. 2), Ghosh (US 2020/0037185) measuring cross link interference for wireless communications in generation network of UE (abstract), Lim (US 2018/0279334) describing adjusting timing in wireless communication from crosslink interference (title & para. 15), Wu (US 2020/0106593) describing TRP 200 transmitting (at step 330) the UL DMRS configuration of the interfering UE 20 to the desired UE (para. 35), Chen (US 2018/0367346) - cross-link interference measurement in mobile communications (title), and Azarian Yazdi (US 2018/0323887) describing interference management based on reference signals in wireless communication (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197.  The examiner can normally be reached on M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469